*523MEMORANDUM **
Maldonado-Garcia appeals from his guilty plea conviction and sentence for being an illegal alien found in the United States following deportation in violation of 8 U.S.C. § 1326. Garcia’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) stating there are no arguable issues for review and seeking to withdraw as counsel of record.
Garcia has filed a pro se supplemental brief asserting that the district court improperly imposed its sentence because the government neither pled in the indictment nor established through the guilty plea that Garcia had sustained a prior conviction. These arguments are foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000), cert. denied, 532 U.S. 966, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001).
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), reveals no arguable issues. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.